DETAILED ACTION
Applicant’s election without traverse of group III, arthropod, and plant in the reply filed on 3/22/21 is acknowledged.
Claims 18 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35 and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tavernarakis et al. (Nature Genetics, 24, 2000, pages 180-183).
Tavernarakis et al. teach target inhibition in vivo by RNAi via promoter driven RNAi and teach that efficiencies approached that of direct injection of dsRNA (page in vivo-driven RNAi is effective, and that this technique should enable generation of large populations of phenocopy mutants, even when development or reproduction is blocked (page 180, Figure 1).  Tavernarakis et al. teach injection into nematodes and production of transgenic organisms.  
Therefore, it was known to produce a transgenic organism comprising a heterologous nucleic acid which is transcribed to produce dsRNA for RNAi applications.
Additionally, instant claim 35 recites that the portion of the dsRNA which is double stranded is about 21 to about 50 bp in length, but does not specify whether the dsRNA is about 21 to about 50 bp in length before or after intracellular cleavage. The length limitation is not directed to the nucleic acid, but rather the dsRNA.
Therefore, the claims are anticipated by Tavernarakis et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernarakis et al. (Nature Genetics, 24, 2000, pages 180-183), in view of Tuschl (Chembiochem, 2001, 2, 239-245).
Tavernarakis et al. teach target inhibition in vivo by RNAi via promoter driven RNAi and teach that efficiencies approached that of direct injection of dsRNA (page 180).  Tavernarakis et al. teach that they concluded that in vivo-driven RNAi is effective, and that this technique should enable generation of large populations of phenocopy mutants, even when development or reproduction is blocked (page 180, Figure 1).  
Therefore, it was known to produce a transgenic organism comprising a heterologous nucleic acid which is transcribed to produce dsRNA for RNAi applications.
Tuschl teaches that the term “RNA interference” (RNAi) was coined after the groundbreaking discovery that injection of double-stranded RNA (dsRNA) into the nematode Caenorhabditis elegans leads to specific silencing of genes highly homologous in sequence to the delivered dsRNA. The RNAi phenotype is either identical to the genetic null mutant or resembles an allelic series of mutants. The dsRNA can also be delivered by feeding bacteria that express dsRNA from recombinant plasmids to the worm or by soaking the worm in a solution containing the dsRNA. In rapid sequence, RNAi was observed in other animals including mice, and therefore this process possibly exists also in humans (page 239). 
Tuschl teaches that the breakthrough in the identification of the sequence specific mediator came when an unexpectedly short (approximately 25 nucleotides) abundant RNA species was identified in cosuppressing or virus-infected plants. This RNA corresponded to both the sense and antisense sequences of the cosuppressed gene. The 25-nt RNA species are absent from transgenic plants that do not show cosuppression. Biochemical analysis of the mechanism of RNAi became possible with the development of a D. melanogaster in vitro system that recapitulates many of the features of RNAi observed in vivo. In this system, dsRNA is not only processed to an RNA species of 21 ± 23 nt in length, but also some target mRNAs are cleaved in regular intervals of 21 ± 23 nt only within the region spanned by the dsRNA. This suggested 
Therefore, Tuschl is evidence that 21-23 nt dsRNAs were known to be the sequence specific mediators of RNAi in plants as well as arthropods.  It would have been obvious either to deliver a longer dsRNA that is cleaved intracellularly to the 21-23 nt fragments or to deliver the nucleic encoding the dsRNA as a 21-23 nt sequence as a matter of design choice.  It was known to deliver longer sequences as evidenced by Tavernarakis et al. and it was known that these are cleaved to 21-23 nucleotides intracellularly; and that chemically synthesized 21- and 22-nt RNA duplexes are capable of guiding target RNA cleavage, as taught by Tuschl et al.  
Additionally, instant claim 35 recites that the portion of the dsRNA which is double stranded is about 21 to about 50 bp in length, but does not specify whether the dsRNA is about 21 to about 50 bp in length before or after intracellular cleavage. The length limitation is not directed to the nucleic acid, but rather the dsRNA.

Information Disclosure Statement
The information disclosure statements submitted on 6/10/19 have been considered.  However, the information disclosure statements cannot be completed until a copy is submitted with the application number on the top of each page.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/AMY H BOWMAN/Primary Examiner, Art Unit 1635